[Cite as Mazur v. Ohio Dept. of Transp., Dist. 12, 2011-Ohio-1111.]

                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




JOHN MAZUR

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 12

        Defendant

        Case No. 2010-08641-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, John Mazur, filed this action against defendant, Department
of Transportation (ODOT), alleging his 2004 Saab was damaged as a proximate cause
of negligence on the part of ODOT in maintaining a hazardous condition on Aurora
Road (State Route 43) within the City of Bedford Heights in Cuyahoga County. Plaintiff
recorded he was traveling to his place of business located at 24381 Aurora Road,
Bedford Heights, Ohio 44146, when his automobile struck a pothole causing damage to
the vehicle.        Plaintiff recalled his damage incident occurred on May 20, 2010 at
approximately 1:00 p.m. Plaintiff explained Aurora Road had been under extensive
construction since February, 2010 and “the Water Line Replacement Project has
created large crater-like holes in various locations and changing frequently.” Plaintiff
asserted his car was damaged when the vehicle struck a hole in the roadway created by
construction work involving the Water Line Replacement Project on Aurora Road.
Plaintiff contended his property damage was the result of negligence on the part of
ODOT in failing to patch potholes created by construction work on Aurora Road prior to
May 20, 2010. Plaintiff requested damage recovery in the amount of $579.27. The
filing fee was paid.
       {¶ 2} 2)        Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Cleveland Division of Water and their contractor,
Fabrizi Company were responsible for maintenance on State Route 43 when work was
done on the Water Line Replacement Project. Defendant stated, “[a]s such, the Fabrizi
Company and the City of Cleveland Division of Water are the proper parties to plaintiff’s
claim, not the defendant.” Defendant denied being responsible for maintenance for the
particular portion of State Route 43 at the time of plaintiff’s incident.
       {¶ 3} 3)        Plaintiff did not respond.
                                    CONCLUSIONS OF LAW
       {¶ 4} 1)        R.C. 2743.01(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,      boards,     offices,   commissions,   agencies,     institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} 2)        R.C. 2743.02(A)(1) states in pertinent part:
       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} 3)        R.C. 5501.311 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 10} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JOHN MAZUR

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 12

      Defendant

       Case No. 2010-08641-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, this case is DISMISSED.
Court costs are assessed against plaintiff.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:
John Mazur                     Jolene M. Molitoris, Director
7954 Regal Ridge Circle        Department of Transportation
Macedonia, Ohio 44056          1980 West Broad Street
                               Columbus, Ohio 43223
RDK/laa
11/24
Filed 1/11/11
Sent to S.C. reporter 3/4/11